DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application Status
Claims 1-20 are pending and have been examined in this application. 
Claims 1-2, 4-5, 7, 9, and 15-17 are currently amended; claims 3, 6, 8, 10-14 are original; claims 18-20 are withdrawn.
Claims 1-17 are rejected herein.
Information Disclosure Statement
As of the date of this action, an information disclosure statement (IDS) has been filed on 10/21/2019 and reviewed by the Examiner.
Election/Restrictions
Applicant’s election without traverse of Group I (Claims 1-17) in the reply filed on 08/03/2021 is acknowledged.
The requirement is still deemed proper and is therefore made FINAL.
Claim Objections
Claim 11 is objected to because of the following informalities:  
The Examiner suggests to avoid the use of acronyms and abbreviations.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The recitation of claim 14 wherein “…the one or more magnets are spaced generally equidistant about the first portion” renders the claim indefinite because it is unclear if one magnet is used how the distance  is compared and with respect to what elements.
Appropriate correction/explanation is required.
	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the 

Claims 1-7, 9 and 12-14 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Sunatori (U.S. Pat. Pub. No. 7748569 B2).
Regarding claim 1, Sunatori teaches a storage system, comprising:
a rim assembly (Sunatori; 2-2) configured for attachment to a container to form a container assembly; and
one or more magnets (Sunatori; 2-6) positioned in the container assembly, wherein an effective magnetic force exerted by the one or more magnets on a support surface (Sunatori; 1-0) from which the container assembly is suspended is varied by adjusting a distance between the support surface and the one or more magnets [capable/inherent].
Regarding claim 7, Sunatori teaches the rim assembly further comprises:
a channel (Sunatori; channel receiving 2-6) that is configured to receive the one or more magnets (Sunatori; 2-6).
Regarding claim 9, Sunatori teaches the rim assembly (Sunatori; 2-2) further comprises: a seal rib (Sunatori; rib of 2-2 and seal as specified Col. 3; lines 30-35) that extends from a top surface of the rim assembly such that the container is sealed from an external environment upon interaction with the support surface.
Regarding claim 12, Sunatori teaches a storage system, comprising:
a container (Sunatori; 2-1);
a rim assembly (Sunatori; 2-2) coupled to the container to form a container assembly, wherein the rim assembly comprises a first portion (Sunatori; threaded portion of 2-2 or 2-3) that engages with the container and a second portion (Sunatori; threaded portion of 2-1, or element 4-0) that engages with the first portion; and
one or more magnets (Sunatori; 2-6) positioned in the container assembly, wherein an effective magnetic force exerted by the one or more magnets on a support surface from which the container assembly is suspended is varied by adjusting a distance between the support surface and the one or more magnets.
Regarding claim 13, Sunatori teaches the one or more magnets (Sunatori; 2-6) are positioned in the first portion (Sunatori; 2-3) of the rim assembly.
Regarding claim 14, Sunatori teaches the one or more magnets (Sunatori; 2-6) are spaced generally equidistant about the first portion.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Sunatori (U.S. Pat. Pub. No. 7748569 B2).
claims 10 and 11, Sunatori teaches the seal rib is made of a low-friction material. Sunatori teaches the seal rib as noted above. However, Sunatori does not explicitly teach the seal rib is made of a low friction material.
The Examiner takes the official notice that providing the seal made of a low friction material, wherein the low-friction material being a high-density polyethylene is old and well known in the art. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the seal of the Suantori having the low friction material that is high-density polyethylene. The motivation would have been to facilitate the closure of the container. Therefore, it would have been obvious to modify Sunatori as specified in claims 10 and 11.
Allowable Subject Matter
Claim 2-6 and 15-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD IJAZ whose telephone number is (571)272-6280.  The examiner can normally be reached on M-F 11:00 am-10:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 5712728227.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MUHAMMAD. IJAZ
Primary Examiner
Art Unit 3631



/Muhammad Ijaz/           Primary Examiner, Art Unit 3631